TEMPLETON CHINA WORLD FUND 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 January 3, 2014 Filed Via EDGAR (CIK 0000909226) Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 RE: Templeton China World Fund File Nos. 333-104602 and 811-07876 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on December 27, 2013. Very truly yours, Templeton China World Fund /s/LORI A. WEBER Lori A. Weber Vice President and Secretary LAW:dac
